Case 5:19-cv-01249-DSF-MAA Document 36 Filed 01/22/21 Page 1 of 1 Page ID #:425

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01249-DSF (MAA)                                           Date: January 22, 2021
Title       Mark R. Frisby v. The State of California Department of Justice et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On November 23, 2020, the Court issued a Memorandum Decision and Order Dismissing
First Amended Complaint with Leave to Amend. (Order Dismiss FAC, ECF No. 35.) In the Order,
the Court ordered Plaintiff Mark Frisby (“Plaintiff”) to, no later than thirty days after the date of the
Order (that is, December 23, 2020), either file a Third Amended Complaint (“TAC”) or advise the
Court that Plaintiff does not intend to file a TAC. (Id. at 25.) The Court explicitly cautioned
Plaintiff that “failure to timely file a TAC, or timely advise the Court that Plaintiff does not
intend to file a TAC, will result in a recommendation that this action be dismissed for failure
to prosecute and/or failure to comply with court orders pursuant to Federal Rule of Civil
Procedure 41(b).” (Id. at 26.)

        To date, Plaintiff has filed neither a TAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
February 21, 2021 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a TAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Voluntary Dismissal Form

CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
